Kirkpatrick, C. J.
This action is brought upon a promissory note, purporting to be given by the Patent Cloth Manufacturing Company to William Frazee, for $113.01, dated July 30,1816, and payable, in three months, at their manufactory, signed, “ William Shotwett, agent,” *956and assigned by William Frazee to John M’Kown, the plaintiff.
Shotwell is not answerable, in his individual capacity, for this money; the agent is not answerable for the principal. The assignee must look to the company.
Judgment reversed.